DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 20080242416 to Moshal in view of US Pat. 10086291.

Claim 8. Moshal discloses a computer-implemented method for a game server (¶22, “gaming server”) to provide real-time commenting on remote game play (¶59, “commentary can be either an audio commentary which is generated in real time”), the method comprising: 
receiving media from multiple players via a network (¶21, “an online poker system (2) that enables any number of players to participate in online games of multiplayer poker”, and ¶25, “place a wager on a turn of that instance of the game.  Each participating player is presented with an identical graphical user interface (GUI) on his respective computer workstation (13).  The GUI presents to the player a suitable display of a simulated poker game (not shown), with appropriate activatable icons that enable the player to make his own desired game play decisions and to monitor the progress of the instance of the multiplayer game by viewing the game play decisions of the other participating players in the same instance of the game” such that game players’ decisions, images, or the like related to playing online poker game is interpreted as media from multiple players); 
combining said received media into a combined media signal via a first multiplexer (¶¶53-61, “replay”, “video replay signals”, and “video replay”, wherein a mechanism used to combine signals and data from online poker players to create a replay is interpreted as a first multiplexer); 
transmitting said combined media signal after a predetermined delay to observers on said network (¶¶53-61, specifically, ¶53, “replay image will be delayed, and cannot be generated by the broadcast terminal (3) until a predetermined period of time, say 10 minutes, has elapsed”);
combining media from one or more of said multiple players into a selected player media signal via a second multiplexer (¶¶25, 34, and 40-49, specifically, ¶34, “a simulated poker table around which the participating players are seated”, and ¶¶40-49, “data relating to all events that occurred during the turn of the game” such that presenting poker game simulation includes events between online poker players, such that the multiplayer online poker game uses a mechanism to combine all the signals and data received from the different players 
transmitting said selected player media signal to one or more of said multiple players via said network thereby enabling communication between said multiple players (¶¶25, 34, and 40-49, such that presenting poker game simulation, where decisions and bets are examples of communication between players). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 9-11 rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20080242416 to Moshal in view of US Pat. 10086291 to Wisler et al (Wisler) and US Pub. 20080015030 to Baazov et al (Baazov).

Claim 9. Moshal discloses where said transmitting said combined media signal (¶¶53-61, “replay image”). 
However, Moshal fails to explicitly discloses includes removing media from one or more of said multiple players, via a second demultiplexer. 
Baazov teaches includes removing media from one or more of said multiple players, via a second demultiplexer (¶61, “a requested replay portion thereof”, such that a portion of the replay includes deleted or removed segments, and the device that provides the replay portion is interpreted a second demultiplexer).  The gaming system of Moshal would have motivation to use the teachings of Baazov in order to provide particular game play images that spectators would find most interesting in doing so would draw a larger audience and gain higher enthusiasm for the game.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Moshal with the teachings of Baazov in order to provide particular game play images that spectators would find most interesting in doing so would draw a larger audience and gain higher enthusiasm for the game.

Claim 10. Moshal fails to explicitly disclose claim 10 limitations.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Moshal with the teachings of Wisler in order to allow a casino operator to review media transmitted to people in doing so would provide a gaming establishment more control over audio and video presented to users.

Claim 11. Moshal fails to explicitly disclose claim 11 limitations.
Wisler teaches where said transmitting said combined master media signal (Fig. 1, elements 204 and 208, “recorder” and “observer station”, and col. 13 line 57 to col. 14 line 11).  The gaming system of Moshal would have motivation to use the teachings of Wisler in order to allow a casino operator to review media transmitted to people in doing so would provide a gaming establishment more control over presented audio and video.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Moshal with the teachings of Wisler in order to allow a casino operator to review media transmitted to people in doing so would provide a gaming establishment more control over presented audio and video.

It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Moshal with the teachings of Baazov in order to provide particular game play images that spectators would find most interesting in doing so would draw a larger audience and gain higher enthusiasm for the game.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20080242416 to Moshal in view of US Pat. 10086291 to Wisler et al (Wisler) and US Pub. 20090097757 to Wimsatt.

Claim 12. However, Moshal fails to explicitly claim 12 limitations.
Wisler teaches where said receiving media includes receiving videos of one or more of said multiple players (Fig. 1, element 104 “Game Server”, element 108 “P2P Server”, element 208 “recorder”, and col. 16-62 and col. 11 line 60 to col. 12 line 37).  The gaming system of Moshal would have motivation to use the teachings of Wisler in order to provide facial images of game players in doing so would make the game more interactive in hopes to provide a better online gaming experience to all participants.

Wimsatt teaches blocking images of the mouths of players in video portions of media (Figs. 10-13, and ¶¶54-57).  The gaming system of Moshal in view of Wisler would have motivation to use the teachings of Wimsatt in order to keep people from reading lips during a poker game in doing so would help poker players hide their respective poker faces in hopes to provide a better online gaming experience to all participants.
It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Moshal in view of Wisler with the teachings of Wimsatt in order to keep people from reading lips during a poker game in doing so would help poker players hide their respective poker faces in hopes to provide a better online gaming experience to all participants.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20080242416 to Moshal in view of US Pat. 10086291 to Wisler et al (Wisler).

Claim 1. Moshal discloses a computer-implemented method for a game server (¶22, “gaming server”) to provide real-time commenting on remote game play (¶59, “commentary can be either an audio commentary which is generated in real time”), the method comprising: 
receiving media from multiple players via a network (¶21, “an online poker system (2) that enables any number of players to participate in online games of multiplayer poker”, and ¶25, “place a wager on a turn of that instance of the game.  Each participating player is 
combining said received media into a combined media signal via a multiplexer (¶¶25 and 34, such that the multiplayer online poker game uses a mechanism to combine all the signals and data received from the different players, wherein the mechanism used to combine signals and data from online poker players is interpreted as a multiplexer); and
transmitting said combined media signal after a predetermined delay to observers on said network (¶¶53-61, specifically, ¶53, “replay image will be delayed, and cannot be generated by the broadcast terminal (3) until a predetermined period of time, say 10 minutes, has elapsed”). 
However, Moshal fails to explicitly disclose:
creating a selected player media signal by removing media of one or more of said multiple players from said combined media signal via a demultiplexer; and 
transmitting said selected player media signal to one or more of said multiple players via said network thereby enabling communication between said multiple players (emphasis added).
Wisler teaches creating a selected player media signal by removing media of one or more of said multiple players from said combined media signal via a demultiplexer (col. 2 line 63 to col. 3 line 11, “Use of obtainable data includes recording or otherwise storing the data and later reading or playing back pre-selected portions of such data, usually in connection with monitoring one or more players player is suspended from game play for a number of hours”; and col. 25, 4-18, “judgment might be that the player(s) is/are ejected from the player's present table for a predetermined time, or that the player can no longer play any game in the system 10 for a predetermined time”, such that there is a mechanism use to eject a player from a game table, this mechanism is interpreted as a demultiplexer); and 
transmitting said selected player media signal to one or more of said multiple players via said network (Fig. 1, and col. 2, 16-62) thereby enabling communication between said multiple players (col. 12, 38-63, “talk with one or more other players using other UTs 100 involved in playing the same game”).  The gaming system of Moshal would have motivation to use the teachings of Wisler in order to ban and/or penalize players whom have been flagged for using foul language during online game play in doing so would help poker players in recognizing players tagged for using abusive or offensive language in hopes to provide a better online gaming experience to all participants.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Moshal with the teachings of Wisler in order to ban and/or penalize players whom have been flagged for using foul language during online game play in doing so would help poker players in recognizing players tagged for using abusive or offensive language in hopes to provide a better online gaming experience to all participants.

Claim 3. Moshal in view of Wisler teaches including combining said received media into a combined master media signal (see Wisler, Fig. 1, element 208 “recorder”) said multiplexer (see Moshal Fig. 1, and ¶¶53-60, “broadcast system”); and
 transmitting said combined master media signal to masters (see Wisler, Fig. 1, element 204, “observer station”, and col. 13 line 57 to col. 14 line 11) on said network.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20080242416 to Moshal in view of US Pat. 10086291 to Wisler et al (Wisler) as applied to claims 2, 4, and 5 above, and further in view of US Pub. 20080015030 to Baazov et al (Baazov).

Claim 2. Moshal discloses where said transmitting said combined media signal (¶¶53-61, “replay image”). 
However, Moshal fails to explicitly discloses includes removing media from one or more of said multiple players, via a second demultiplexer. 
Baazov teaches includes removing media from one or more of said multiple players, via a second demultiplexer (¶61, “a requested replay portion thereof”, such that a portion of the replay includes deleted or removed segments, and the device that provides the replay portion is interpreted a second demultiplexer).  The gaming system of Moshal would have motivation to use the teachings of Baazov in order to provide particular game play images that spectators would find most interesting in doing so would draw a larger audience and gain higher enthusiasm for the game.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Moshal with the teachings of Baazov in order to provide particular game play images that spectators would find most interesting in doing so would draw a larger audience and gain higher enthusiasm for the game.

Claim 4. Moshal in view of Wisler teaches where transmitting said combined master media signal (see Wisler, Fig. 1, element 204, “observer station”, and col. 13 line 57 to col. 14 line 11).
However, Moshal fails to explicitly discloses includes removing media from one or more of said multiple players, via a second demultiplexer. 
Baazov teaches includes removing media from one or more of said multiple players, via a second demultiplexer (¶61, “a requested replay portion thereof”, such that a portion of the replay includes deleted or removed segments, and the device that provides the replay portion is interpreted a second demultiplexer).  The gaming system of Moshal would have motivation to use the teachings of Baazov in order to provide particular game play images that spectators would find most interesting in doing so would draw a larger audience and gain higher enthusiasm for the game.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Moshal with the teachings of Baazov in order to provide particular game play images that spectators would find most interesting in doing so would draw a larger audience and gain higher enthusiasm for the game.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20080242416 to Moshal in view of US Pat. 10086291 to Wisler et al (Wisler) as applied to claim 1 above, and further in view of US Pub. 20090097757 to Wimsatt.

Claim 5. Moshal in view of Wisler teaches where said receiving media includes receiving videos of one or more of said multiple players (see Wisler, Fig. 1, element 104 “Game Server”, element 108 “P2P Server”, element 208 “recorder”, and col. 16-62 and col. 11 line 60 to col. 12 line 37).
However, Moshal fails to explicitly disclose with their mouths masked.

It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Moshal in view of Wisler with the teachings of Wimsatt in order to keep people from reading lips during a poker game in doing so would help poker players hide their respective poker faces in hopes to provide a better online gaming experience to all participants.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20080242416 to Moshal in view of US Pat. 10086291 to Wisler et al (Wisler) and US Pub. 20090097757 to Wimsatt.

Claim 15. Moshal discloses a computer-implemented method for a game server (¶22, “gaming server”) to provide real-time commenting on remote game play (¶59, “commentary can be either an audio commentary which is generated in real time”), the method comprising: 
receiving media from multiple players via a network (¶21, “an online poker system (2) that enables any number of players to participate in online games of multiplayer poker”, and ¶25, “place a wager on a turn of that instance of the game.  Each participating player is presented with an identical graphical user interface (GUI) on his respective computer workstation (13).  The GUI presents to the player a suitable display of a simulated poker game (not shown), with appropriate activatable icons that enable the player to make his own desired 
combining said received media into a combined media signal via a multiplexer (¶¶25 and 34, such that the multiplayer online poker game uses a mechanism to combine all the signals and data received from the different players, wherein the mechanism used to combine signals and data from online poker players is interpreted as a multiplexer); and
transmitting said combined media signal after a predetermined delay to observers on said network (¶¶53-61, specifically, ¶53, “replay image will be delayed, and cannot be generated by the broadcast terminal (3) until a predetermined period of time, say 10 minutes, has elapsed”). 
However, Moshal fails to explicitly disclose:
blocking images of mouths of players in video portions of media from multiple players before transmitting media from each player over a network; 
creating a selected player media signal by removing media of one or more of said multiple players from said combined media signal via a demultiplexer; and 
transmitting said selected player media signal to one or more of said multiple players via said network thereby enabling communication between said multiple players (emphasis added).
Wisler teaches creating a selected player media signal by removing media of one or more of said multiple players from said combined media signal via a demultiplexer (col. 2 line 63 to col. 3 line 11, “Use of obtainable data includes recording or otherwise storing the data and later reading or playing back pre-selected portions of such data, usually in connection with monitoring one or more players during play of one or more online games”; col. 10, 26-50, “the first player is suspended from game play the player(s) is/are ejected from the player's present table for a predetermined time, or that the player can no longer play any game in the system 10 for a predetermined time”, such that there is a mechanism use to eject a player from a game table, this mechanism is interpreted as a demultiplexer); and 
transmitting said selected player media signal to one or more of said multiple players via said network (Fig. 1, and col. 2, 16-62) thereby enabling communication between said multiple players (col. 12, 38-63, “talk with one or more other players using other UTs 100 involved in playing the same game”).  The gaming system of Moshal would have motivation to use the teachings of Wisler in order to ban and/or penalize players whom have been flagged for using foul language during online game play in doing so would help poker players in recognizing players tagged for using abusive or offensive language in hopes to provide a better online gaming experience to all participants.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Moshal with the teachings of Wisler in order to ban and/or penalize players whom have been flagged for using foul language during online game play in doing so would help poker players in recognizing players tagged for using abusive or offensive language in hopes to provide a better online gaming experience to all participants.
Wimsatt teaches blocking images of the mouths of players in video portions of media (Figs. 10-13, and ¶¶54-57).  The gaming system of Moshal in view of Wisler would have motivation to use the teachings of Wimsatt in order to keep people from reading lips during a poker game in doing so would help poker players hide their respective poker faces in hopes to provide a better online gaming experience to all participants.
It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Moshal in view of Wisler with the teachings of Wimsatt in order to keep people from reading lips during a poker game in doing so would 

Claim 17. Moshal in view of Wisler teaches including combining said received media into a combined master media signal (see Wisler, Fig. 1, element 208 “recorder”) said multiplexer (see Moshal Fig. 1, and ¶¶53-60, “broadcast system”); and
 transmitting said combined master media signal to masters (see Wisler, Fig. 1, element 204, “observer station”, and col. 13 line 57 to col. 14 line 11) on said network.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20080242416 to Moshal in view of US Pat. 10086291 to Wisler et al (Wisler) and US Pub. 20090097757 to Wimsatt as applied to claim 15 and 17 above, and further in view of US Pub. 20080015030 to Baazov et al (Baazov).

Claim 16. Moshal discloses where said transmitting said combined media signal (¶¶53-61, “replay image”). 
However, Moshal fails to explicitly discloses includes removing media from one or more of said multiple players, via a second demultiplexer. 
Baazov teaches includes removing media from one or more of said multiple players, via a second demultiplexer (¶61, “a requested replay portion thereof”, such that a portion of the replay includes deleted or removed segments, and the device that provides the replay portion is interpreted a second demultiplexer).  The gaming system of Moshal would have motivation to use the teachings of Baazov in order to provide particular game play images that spectators 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Moshal with the teachings of Baazov in order to provide particular game play images that spectators would find most interesting in doing so would draw a larger audience and gain higher enthusiasm for the game.

Claim 18. Moshal in view of Wisler teaches where said transmitting said combined master media signal (see Wisler, Fig. 1, elements 204 and 208, “recorder” and “observer station”, and col. 13 line 57 to col. 14 line 11).
However, Moshal fails to explicitly discloses includes removing media from one or more of said multiple players, via a second demultiplexer. 
Baazov teaches includes removing media from one or more of said multiple players, via a second demultiplexer (¶61, “a requested replay portion thereof”, such that a portion of the replay includes deleted or removed segments, and the device that provides the replay portion is interpreted a second demultiplexer).  The gaming system of Moshal would have motivation to use the teachings of Baazov in order to provide particular game play images that spectators would find most interesting in doing so would draw a larger audience and gain higher enthusiasm for the game.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Moshal with the teachings of Baazov in order to provide particular game play images that spectators would find most interesting in doing so would draw a larger audience and gain higher enthusiasm for the game.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20080242416 to Moshal in view of US Pat. 10086291 to Wisler et al (Wisler) and US Pub. 20090097757 to Wimsatt.

Claim 19. Moshal discloses a computer-implemented method for a game server (¶22, “gaming server”) to provide real-time commenting on remote game play (¶59, “commentary can be either an audio commentary which is generated in real time”), the method comprising: 
receiving media from multiple players via a network (¶21, “an online poker system (2) that enables any number of players to participate in online games of multiplayer poker”, and ¶25, “place a wager on a turn of that instance of the game.  Each participating player is presented with an identical graphical user interface (GUI) on his respective computer workstation (13).  The GUI presents to the player a suitable display of a simulated poker game (not shown), with appropriate activatable icons that enable the player to make his own desired game play decisions and to monitor the progress of the instance of the multiplayer game by viewing the game play decisions of the other participating players in the same instance of the game” such that game players’ decisions, images, or the like related to playing online poker game is interpreted as receiving media from multiple players); 
combining said received media into a combined media signal via a first multiplexer (¶¶53-61, “replay”, “video replay signals”, and “video replay”, wherein a mechanism used to combine signals and data from online poker players to create a replay is interpreted as a first multiplexer); 
transmitting said combined media signal after a predetermined delay to observers on said network (¶¶53-61, specifically, ¶53, “replay image will be delayed, and cannot be 
combining media from one or more of said multiple players into a selected player media signal via a second multiplexer (¶¶25, 34, and 40-49, specifically, ¶34, “a simulated poker table around which the participating players are seated”, and ¶¶40-49, “data relating to all events that occurred during the turn of the game” such that presenting poker game simulation includes events between online poker players, such that the multiplayer online poker game uses a mechanism to combine all the signals and data received from the different players related events corresponding to the players’ actions, wherein the mechanism used to combine signals and data from online poker players corresponding to game events is interpreted as a second multiplexer); and 
transmitting said selected player media signal to one or more of said multiple players via said network thereby enabling communication between said multiple players (¶¶25, 34, and 40-49, such that presenting poker game simulation, where decisions and bets are examples of communication between players). 
However, Moshal fails to explicitly disclose:
blocking images of mouths of players in video portions of media from multiple players before transmitting media from each player over a network (emphasis added).
Wisler teaches images of the mouths of players in video portions of media from multiple players transmitting media from each player over a network (Figs. 3A-J, and col. 19, 12-40, where images of players’ faces include their respective mouths).  The gaming system of Moshal would have motivation to use the teachings of Wisler in order to provide facial images of game players in doing so would make the game more interactive in hopes to provide a better online gaming experience to all participants.

Wimsatt teaches blocking images of the mouths of players in video portions of media (Figs. 10-13, and ¶¶54-57).  The gaming system of Moshal in view of Wisler would have motivation to use the teachings of Wimsatt in order to keep people from reading lips during a poker game in doing so would help poker players hide their respective poker faces in hopes to provide a better online gaming experience to all participants.
It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Moshal in view of Wisler with the teachings of Wimsatt in order to keep people from reading lips during a poker game in doing so would help poker players hide their respective poker faces in hopes to provide a better online gaming experience to all participants.

Claim 20. Moshal in view of Wisler teaches including combining said received media into a combined master media signal (see Wisler, Fig. 1, element 208 “recorder”) said first multiplexer (see Moshal Fig. 1, and ¶¶53-60, “broadcast system”); and
 transmitting said combined master media signal to masters (see Wisler, Fig. 1, element 204, “observer station”, and col. 13 line 57 to col. 14 line 11) on said network.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20080242416 to Moshal in view of US Pat. 10086291 to Wisler et al (Wisler) and US Pub. 20090097757 to Wimsatt as applied to claim 19 above, and further in view of US Pub. 20080015030 to Baazov et al (Baazov).

Claim 21. Moshal discloses where said transmitting said combined media signal (¶¶53-61, “replay image”). 
However, Moshal fails to explicitly discloses includes removing media from one or more of said multiple players, via a second demultiplexer. 
Baazov teaches includes removing media from one or more of said multiple players, via a second demultiplexer (¶61, “a requested replay portion thereof”, such that a portion of the replay includes deleted or removed segments, and the device that provides the replay portion is interpreted a second demultiplexer).  The gaming system of Moshal would have motivation to use the teachings of Baazov in order to provide particular game play images that spectators would find most interesting in doing so would draw a larger audience and gain higher enthusiasm for the game.
It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Moshal with the teachings of Baazov in order to provide particular game play images that spectators would find most interesting in doing so would draw a larger audience and gain higher enthusiasm for the game.

Response to Arguments
Applicant's arguments filed 10/25/21 have been fully considered but they are not persuasive.
On pps. 8 and 9 of Applicant arguments, regarding claims 1, 8, 15, and 19, the Applicant submits Wisler and Wimsatt fails to disclose or suggest, "transmitting said selected player media signal to one or more of said multiple players via said network thereby enabling communication between said multiple players".  However, the Examiner disagrees.  Wisler (col. 25, 4-18) disclose ejecting and/or banning 
On pg. 9 of Applicant arguments, regarding claims 1 and 15, the Applicant submits Wisler and Wimsatt fails to disclose or suggest, "creating a selected player media signal by removing media of one or more of said multiple players from said combined media signal".  However, the Examiner disagrees.  Wisler (col. 25, 4-18) disclose ejecting and/or banning particular players from a gaming table which is related to the claim language of creating a selected player media signal by removing media of the multiple players, thus, Wisler reads on the above claim limitations.  Therefore, the combination of references still stand.

Allowable Subject Matter
Claims 6, 7, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715